DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 06/21/2022. Claims 1, 4, 5, 7, 9, 18 are amended. Claim 3 is cancelled. Claims 1-2, 4-18 are now pending.
Allowable Subject Matter
Claims 1-2, 4-18 are allowed.
As of claim 1, the closest prior art NONAKA et al. (US 2017/0299883 A1; NONAKA) teaches a projection system 30 which includes a light source 302, three mirrors 304a, 304b, and 304c, two dichroic mirrors 306a and 306b, the three liquid crystal display devices 308R, 308G, and 308B, a dichroic prism 310, the optical path deflector 20, a projection lens system 312, and a relay lens 314. The light source 302 is, for example, a halogen lamp, a mercury lamp, a light emitting diode (LED), or a semiconductor laser. A light source that emits white light is used as the light source 302. The optical path deflector 20 includes an optical member 202, which deflects light, a first frame section 204, which surrounds the side surface of the optical member 202, a second frame section 205, which separates from the first frame section 204 via longitudinal gaps 206Y and surrounds the side surface of the first frame section 204, a frame-shaped support section 208, which separates from the second frame section 205 via lateral gaps 206X and surrounds the side surface of the second frame section 205, longitudinal shaft sections 210Y, which are so provided as to link the first frame section 204 to the second frame section 205, and lateral shaft sections 210X, which are so provided as to link the second frame section 205 to the support section 208. Among the components described above, the optical member 202 is swung around the lateral shaft sections 210X and the longitudinal shaft sections 210Y, which serve as the axis of swing motion, so that the posture of the optical member 202 changes. When the posture of the optical member 202 changes, the exiting direction of the light having passed through the optical member 202 changes (position of optical path changes). The combined image light from the dichroic prism 310 can therefore be deflected in an arbitrary direction. NONAKA does not anticipate or render obvious, alone or in combination, at least one surface supporting part extends along a direction from the at least one inner surface of the first frame towards a center of the first frame, and the surface of the light transmissive plate is at least partially supported by the at least one surface supporting part of the first frame, wherein the at least one surface supporting part is non-continuously distributed along the at least one inner surface of the first frame, wherein the at least one inner surface of the first frame comprises a first inner surface and a second inner surface adjacent to each other, wherein the at least one surface supporting part comprises a first surface supporting part on the first inner surface and a second surface supporting part on the second inner surface, and wherein the first surface supporting part is formed integrally with the second surface supporting part.
Claims 2, 4, 10-17 are allowed as being dependent on claim 1.
As of claim 5, the closest prior art NONAKA et al. (US 2017/0299883 A1; NONAKA) teaches a projection system 30 which includes a light source 302, three mirrors 304a, 304b, and 304c, two dichroic mirrors 306a and 306b, the three liquid crystal display devices 308R, 308G, and 308B, a dichroic prism 310, the optical path deflector 20, a projection lens system 312, and a relay lens 314. The light source 302 is, for example, a halogen lamp, a mercury lamp, a light emitting diode (LED), or a semiconductor laser. A light source that emits white light is used as the light source 302. The optical path deflector 20 includes an optical member 202, which deflects light, a first frame section 204, which surrounds the side surface of the optical member 202, a second frame section 205, which separates from the first frame section 204 via longitudinal gaps 206Y and surrounds the side surface of the first frame section 204, a frame-shaped support section 208, which separates from the second frame section 205 via lateral gaps 206X and surrounds the side surface of the second frame section 205, longitudinal shaft sections 210Y, which are so provided as to link the first frame section 204 to the second frame section 205, and lateral shaft sections 210X, which are so provided as to link the second frame section 205 to the support section 208. Among the components described above, the optical member 202 is swung around the lateral shaft sections 210X and the longitudinal shaft sections 210Y, which serve as the axis of swing motion, so that the posture of the optical member 202 changes. When the posture of the optical member 202 changes, the exiting direction of the light having passed through the optical member 202 changes (position of optical path changes). The combined image light from the dichroic prism 310 can therefore be deflected in an arbitrary direction. NONAKA does not anticipate or render obvious, alone or in combination, at least one surface supporting part extends along a direction from the at least one inner surface of the first frame towards a center of the first frame, and the surface of the light transmissive plate is at least partially supported by the at least one surface supporting part of the first frame, wherein the at least one surface supporting part is non-continuously distributed along the at least one inner surface of the first frame, wherein the surface of the light transmissive plate comprises a peripheral region, and a part of the peripheral region is positioned to be aligned with and supported by the at least one surface supporting part, and wherein the at least one surface supporting part 3Customer No.: 31561 Docket No.: 086093-US-PA Application No.: 16/788,315 comprises at least two surface supporting parts on one of the at least one inner surface, a notch is formed between the at least two surface supporting parts, and another part of the peripheral region is positioned to be aligned with the notch.
Claim 6 is allowed as being dependent on claim 5.
As of claim 7, the closest prior art NONAKA et al. (US 2017/0299883 A1; NONAKA) teaches a projection system 30 which includes a light source 302, three mirrors 304a, 304b, and 304c, two dichroic mirrors 306a and 306b, the three liquid crystal display devices 308R, 308G, and 308B, a dichroic prism 310, the optical path deflector 20, a projection lens system 312, and a relay lens 314. The light source 302 is, for example, a halogen lamp, a mercury lamp, a light emitting diode (LED), or a semiconductor laser. A light source that emits white light is used as the light source 302. The optical path deflector 20 includes an optical member 202, which deflects light, a first frame section 204, which surrounds the side surface of the optical member 202, a second frame section 205, which separates from the first frame section 204 via longitudinal gaps 206Y and surrounds the side surface of the first frame section 204, a frame-shaped support section 208, which separates from the second frame section 205 via lateral gaps 206X and surrounds the side surface of the second frame section 205, longitudinal shaft sections 210Y, which are so provided as to link the first frame section 204 to the second frame section 205, and lateral shaft sections 210X, which are so provided as to link the second frame section 205 to the support section 208. Among the components described above, the optical member 202 is swung around the lateral shaft sections 210X and the longitudinal shaft sections 210Y, which serve as the axis of swing motion, so that the posture of the optical member 202 changes. When the posture of the optical member 202 changes, the exiting direction of the light having passed through the optical member 202 changes (position of optical path changes). The combined image light from the dichroic prism 310 can therefore be deflected in an arbitrary direction. NONAKA does not anticipate or render obvious, alone or in combination, the light transmissive plate has a surface, wherein the first frame has at least one inner surface and comprises at least one surface supporting part, the at least one surface supporting part extends along a direction from the at least one inner surface of the first frame towards a center of the first frame, and the surface of the light transmissive plate is at least partially supported by the at least one surface supporting part of the first frame, wherein the at least one surface supporting part is non-continuously distributed along the at least one inner surface of the first frame, and wherein the at least one inner surface of the first frame is four in number and forms four corners, wherein the at least one surface supporting part is respectively located at the four corners.
Claim 8 is allowed as being dependent on claim 7.
As of claim 9, the closest prior art NONAKA et al. (US 2017/0299883 A1; NONAKA) teaches a projection system 30 which includes a light source 302, three mirrors 304a, 304b, and 304c, two dichroic mirrors 306a and 306b, the three liquid crystal display devices 308R, 308G, and 308B, a dichroic prism 310, the optical path deflector 20, a projection lens system 312, and a relay lens 314. The light source 302 is, for example, a halogen lamp, a mercury lamp, a light emitting diode (LED), or a semiconductor laser. A light source that emits white light is used as the light source 302. The optical path deflector 20 includes an optical member 202, which deflects light, a first frame section 204, which surrounds the side surface of the optical member 202, a second frame section 205, which separates from the first frame section 204 via longitudinal gaps 206Y and surrounds the side surface of the first frame section 204, a frame-shaped support section 208, which separates from the second frame section 205 via lateral gaps 206X and surrounds the side surface of the second frame section 205, longitudinal shaft sections 210Y, which are so provided as to link the first frame section 204 to the second frame section 205, and lateral shaft sections 210X, which are so provided as to link the second frame section 205 to the support section 208. Among the components described above, the optical member 202 is swung around the lateral shaft sections 210X and the longitudinal shaft sections 210Y, which serve as the axis of swing motion, so that the posture of the optical member 202 changes. When the posture of the optical member 202 changes, the exiting direction of the light having passed through the optical member 202 changes (position of optical path changes). The combined image light from the dichroic prism 310 can therefore be deflected in an arbitrary direction. NONAKA does not anticipate or render obvious, alone or in combination, the first frame has at least one inner surface and comprises at least one surface supporting part, the at least one surface supporting part extends along a direction from the at least one inner surface of the first frame towards a center of the first frame, and the surface of the light transmissive plate is at least partially supported by the at least one surface supporting part of the first frame, wherein the at least one surface supporting part is non-continuously distributed along the at least one inner surface of the first frame, and wherein the at least one inner surface of the first frame comprises a first inner surface and a second inner surface adjacent to each other, wherein the first inner surface has a surface supporting part thereon, and the second inner surface does not have a surface supporting part thereon.
As of claim 18, the closest prior art NONAKA et al. (US 2017/0299883 A1; NONAKA) teaches a projection system 30 which includes a light source 302, three mirrors 304a, 304b, and 304c, two dichroic mirrors 306a and 306b, the three liquid crystal display devices 308R, 308G, and 308B, a dichroic prism 310, the optical path deflector 20, a projection lens system 312, and a relay lens 314. The light source 302 is, for example, a halogen lamp, a mercury lamp, a light emitting diode (LED), or a semiconductor laser. A light source that emits white light is used as the light source 302. The optical path deflector 20 includes an optical member 202, which deflects light, a first frame section 204, which surrounds the side surface of the optical member 202, a second frame section 205, which separates from the first frame section 204 via longitudinal gaps 206Y and surrounds the side surface of the first frame section 204, a frame-shaped support section 208, which separates from the second frame section 205 via lateral gaps 206X and surrounds the side surface of the second frame section 205, longitudinal shaft sections 210Y, which are so provided as to link the first frame section 204 to the second frame section 205, and lateral shaft sections 210X, which are so provided as to link the second frame section 205 to the support section 208. Among the components described above, the optical member 202 is swung around the lateral shaft sections 210X and the longitudinal shaft sections 210Y, which serve as the axis of swing motion, so that the posture of the optical member 202 changes. When the posture of the optical member 202 changes, the exiting direction of the light having passed through the optical member 202 changes (position of optical path changes). The combined image light from the dichroic prism 310 can therefore be deflected in an arbitrary direction. NONAKA does not anticipate or render obvious, alone or in combination, the first frame has at least one inner surface and comprises at least one surface supporting part, the at least one surface supporting part extends along a direction from the at least one inner surface of the first frame towards a center of the first frame, and the surface of the light transmissive plate is at least partially supported by the at least one surface supporting part of the first frame, wherein the at least one surface supporting part is non-continuously distributed along the at least one inner surface of the first frame, wherein the at least one inner surface of the first frame comprises a first inner surface and a second inner surface adjacent to each other, wherein the at least one surface supporting part comprises a first surface supporting part on the first inner surface and a second surface supporting part on the second inner surface, and wherein 7Customer No.: 31561 Docket No.: 086093-US-PA Application No.: 16/788,315 the first surface supporting part is formed integrally with the second surface supporting part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Kojima et al. (US 20040246398 A1) teaches a technique to effectively cool an electro-optical device in the electro-optical device encased in a mounting case. The mounting case can include a plate member arranged so as to face one surface of a liquid crystal panel and a cover member arranged so as to cover the plate and the liquid crystal panel. Cooling-air guiding portions that include at least some of the side surfaces of the liquid crystal panel as at least some of the surfaces that constitute the passage can be provided in the cover member;
- Prior Art Miyashita (US 20060082695 A1) teaches an electro-optical device which accommodates an electro-optical panel that is used in the electro-optical device in which display images are displayed on the basis of electrical signals transmitted to and from the outside through the mounting case. The mounting case for an electro-optical device includes a body portion that is constructed to accommodate the electro-optical panel in a state in which one end of a flexible wiring board for transmitting the electrical signals is connected to the periphery of the electro-optical panel and which has a wall portion defining an opening through which the other end of the flexible wiring board leads from the inside to the outside of the mounting case. The wall portion has a cross-sectional shape that widens from the inside to the outside of the mounting case in a cross section crossing a surface of the flexible wiring board in a direction from the inside toward the outside of the mounting case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882